 1 Jeremy L. Friedman, CA Bar No. 142659
     LAW OFFICE OF JEREMY L. FRIEDMAN
 2 2801 Sylhowe Road
     Oakland, CA 94610
 3 Tel: (510) 530-9060
     Fax: (510) 530-9087
 4 jlfried@comcast.net
 5 Attorney for plaintiffs and putative class
 6 Merri A. Baldwin, CA Bar No. 141957
     ROGERS JOSEPH O'DONNELL, a PLC
 7 311 California Street, 10th floor
     San Francisco, CA 94104
 8 Tel: (415) 956-2828
     Fax: (415) 956-6457
 9 mbaldwin@rjo.com
10 Counsel for Responding Attorney Jeremy L. Friedman
11
                               UNITED STATES DISTRICT COURT
12
                            NORTHERN DISTRICT OF CALIFORNIA
13
14 LUNELL GAMBLE, and SHEILA           )        Case No. 4:17-cv-06621-YGR
   KENNEDY, on behalf of themselves as )
15 well as a class of similarly situated
                                       )        [PROPOSED] ORDER GRANTING
   individuals,                        )        PLAINTIFFS’ ADMINISTRATIVE
16                                     )        MOTIONS TO FILE
            Plaintiffs                 )        DECLARATION UNDER SEAL
17                                     )
     vs.                               )
18                                     )
     KAISER FOUNDATION HEALTH          )
19   PLAN, INC; KAISER FOUNDATION )             Hon. Yvonne Gonzalez Rogers
     HOSPITALS, INC.; and THE          )
20   PERMANENTE MEDICAL GROUP;         )
     all doing business as KAISER      )
21   PERMANENTE MEDICAL CARE           )
     PROGRAM                           )
22                                     )
            Defendants                 )
23   _________________________________ )
24
25
26
27
28
 1          Having considered plaintiffs’ administrative motion to file a declaration and exhibit
 2 in support of responding attorney’s response to this Court’s August 30, 2019, Order to
 3 Show Cause, the Declaration of Counsel in Support of the sealing motion, any response
 4 filed by defendants, and the records and pleadings in this case, the Court finds good cause to
 5 seal the Declaration of Lunell Gamble filed as an exhibit to the administrative motion.
 6          IT IS HEREBY ORDERED THAT Plaintiffs’ motion is GRANTED. The Clerk
 7 of the Court shall file under seal the Declaration of Lunell Gamble and exhibit to the
 8 declaration, attached as an exhibit to the declaration supporting the administrative motion,
 9 and maintain them under seal until further order.
10 IT IS SO ORDERED.
11
12 Dated:                        ______________________________
                                 United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                              [Proposed] Order re Seal of Decl. Re OSC – Page 2
1                                CERTIFICATE OF SERVICE
2         I hereby certify that the foregoing was filed with the Clerk of the Court for the
3 Northern District of California, by using the CM/ECF system. I certify that all participants
4 in the case are registered CM/ECF users and that service will be accomplished by the
5 CM/ECF system.
6                                             /s/ Jeremy L. Friedman
                                              Jeremy L. Friedman
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            [Proposed] Order re Seal of Decl. Re OSC – Page 3
